DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "220" (with regards to figure 7) and "230" (with regards to figure 9) have both been used to designate the upper pipe plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "230" (with respect to figure 7 and "220" (with respect to figure 9) have both been used to designate tube.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Objections
Claims 2, 8, 10-11 and 25 are objected to because of the following informalities:  
Claims 2 and 10-11 recite “to be assembled” it seems like this might be extra or it should be -as assembled or the like-
Claim 8 recites “(C)”, this should be deleted.
Claim 25 recites “and the flat plate type burner disposed on the combustion chamber in a horizontal direction” it seems like it should be -and the flat plate type burner is disposed on the combustion chamber in a horizontal direction-.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The phrase “sealing means configured to” is being taken to invoke 112 6th since no corresponding structure is associated with the sealing means.
The phrase “cooling means configured to” is being taken to invoke 112 6th since no corresponding structure is associated with the cooling means.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “sealing means configured to” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clearly identified structure in the specification or claims to clearly link the structure and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 2-30 are rejected for at least their incorporation of independent claim 1.
	Claim 23 recites “the condensate collector” in lines 3-4 there is insufficient antecedent basis for this limitation in the claims. As such claim 23 is being examined as being dependent from claim 16.
	Claim 24 is rejected for it incorporation of claim 23.
	Claims 27 recites “an upper pipe plate” and “a plurality of tubes”.  It is confusing to use both terms tube and pipe the examiner suggests sticking with one term.

	Claim 29 recites “a lower surface of the flat plate type burner inserted into the upper pipe plate”, according to the drawing and my understanding of how this burner works the burner is not inserted into the upper pipe plate but is spaced apart from it.
	Claims 28-30 are rejected for at least their incorporation of claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13-18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PG Pub. No. 2014/0373794) in view of Allen et al (US Patent No. 5,393,224)
Regarding claim 1:
	Choi teaches a smoke tube boiler comprising: a mix chamber (151) disposed on a combustion chamber (111) and having a mixing space in which a combustion gas and air are mixed, and a flat plate type burner (see figure 1).
	Choi fails to specifically disclose an ignition bar assembly configured to pass through one side portion of the mix chamber to be assembled and extend in a downward direction from the flat plate type burner across an upper portion of 
	Allen teaches a flat plate burner similar to Choi including an ignition bar assembly (12) configured to pass through one side portion of the mix chamber (62) to be assembled and extend in a downward direction (if flipped upside down, direction being relative) from the flat plate type burner (56) across an upper portion of the combustion chamber (if flipped upside down it would be across an upper portion of the combustion section); and a sealing means (see column 1, lines 38-41) configured to block leakage of a mixed gas of the mixing space and an exhaust gas of the combustion chamber to the outside through a gap between the mix chamber and the ignition bar assembly.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teachings of Allen to include an ignition assembly and a sealing means in order to properly ignite the burner while properly sealing the ignition assembly respectively.

Regarding claim 8:
	Choi modified above teaches a cooling means configured to block transfer of the combustion heat generated from the combustion chamber to the sealing means (see Allen modified above figure 6 where the ignition bar goes through the mixing chamber where according to applicant’s spec “cooling means” 

Regarding claim 13:
	Choi modified above teaches an outer cylinder (110) provided at an edge of a tube (130) through which the combustion gas passes the inside thereof to form an outer wall of a water tank (120) in which a heat medium is accommodated at the outside of the tube; and a lower pipe plate (122) having an end plate structure formed of a horizontal portion (122a,b,c) configured to support a lower end portion of the tube and form a bottom surface of the water tank, a vertical portion (vertical portion of flange at sides of 122 by wall 110, see figure 1) coupled to an outer side surface of a lower end portion of the outer cylinder (see figure 1), and a round portion (see figure 1 where the transition between the horizontal portion and the vertical portion is a round portion) configured to connect an outer end of the horizontal portion and a lower end portion of the vertical portion and formed in an outwardly convexly curved shape to disperse a water pressure of the heat medium (see figure 1). 

Regarding claim 14:
	Choi modified above teaches all of the above but is silent as to whether the vertical portion of the lower pipe plate is fit-coupled to the outer side surface of the lower end portion of the outer cylinder.  However the examiner notes that fit-coupling the lower pipe plate to the outer cylinder wall is a simple design 

Regarding claim 15:
	Choi modified above teaches a flange part configured to extend in an outward direction by a predetermined length is formed on the vertical portion of the lower pipe plate (the vertical portion is made up of the flange part see figure 1).
	Choi modified above is silent as to whether the flange part and the outer side surface of the outer cylinder are coupled to each other by welding.  However the examiner notes that welding the lower pipe plate to the outer cylinder wall is a simple design choice well known throughout the art to be an interchangeable means of connecting two portions in a boiler system.

Regarding claim 16:
	Choi modified above teaches a condensate collector (140, see at least paragraph 42) provided under the lower pipe plate to collect condensate generated from the lower pipe plate; and a leakage prevention member (see claim 15 above where there is a weld which is a form of leak prevention) provided between an edge portion of the lower pipe plate and an edge portion of the condensate collector to prevent leakage of the condensate. 

Regarding claim 17:


Regarding claim 18:
	Choi modified above teaches a sidewall of the condensate collector is provided to be located near a boundary between the horizontal portion and the round portion of the lower pipe plate to guide dropping of the condensate (a side of 140 is close to the part where the horizontal portion changes to a vertical portion.

Regarding claim 25:
	Choi modified above teaches the mix chamber includes a flat-shaped mix chamber body and the flat plate type burner is disposed on the combustion chamber in a horizontal direction (see figure 1). 

Regarding claim 26:
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choin in view of Allen as applied to claim 8 above, and further in view of Deivasigamani et al (US Patent No. 8,656,867).
Regarding claim 12:
	Choi modified above teaches all of the above except a plurality of radiating fins are provided on the one side portion of the mix chamber at which the ignition bar assembly is assembled along an edge of the ignition bar assembly.
	Deivasigamani teaches a boiler similar to Choi including a plurality of radiating fins (54) are provided on the one side portion of the plate at which the ignition bar assembly is assembled along an edge of the ignition bar assembly (see figure 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include radiating fins to ensure the top of the mixing chamber doesn’t overheat.

Claims 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Allen as applied to claim 1 above, and further in view of Bailey (US Patent No. 4,344,479).
Regarding claim 27:

	Choi fails to disclose a multilayer diaphragm provided between the outer cylinder and the tube to guide the heat medium so that a flow direction of the heat medium is alternately switched inward and outward in a radial direction.
	Bailey teaches a smoke tube boiler similar to Choi including a multilayer diaphragm (39, 41, 42, 43, 44, 47) provided between the outer cylinder (11) and the tube (12) to guide the heat medium so that a flow direction of the heat 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teachings of Bailey to include a multilayer diaphragm in order to keep the gas within the heat exchanger as long as possible and to increase turbulence to increase heat exchange.

Regarding claim 29:
	Choi modified above teaches a height between a lower surface of the flat plate type burner and a bottom surface of the upper pipe plate is set so that a tip of a flame generated from the flat plate type burner is spaced apart from the bottom surface of the upper pipe plate by a predetermined distance (see figure 1 where there is a predetermined distance between the burner and the top pipe plate). 

Regarding claim 30:	Choi modified above teaches the turbulator is formed of an upper turbulator (upper portion of 130a) coupled to an inner side of an upper portion of the tube adjacent to the combustion chamber to come into surface contact with the tube to increase heat conductivity and induce generation of the turbulence in the flow of the combustion gas, and a lower turbulator (lower ones of 130a) coupled to an inner side of the tube in a downward direction from the upper .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Allen and further in view of Bailey as applied to claim 27 above, and further in view of Pacholski (US PG Pub. No. 2012/0080172).
Regarding claim 28:
	Choi modified above teaches all of the above except a flange of the upper pipe plate is formed to protrude from an upper end of the round portion to the outside; and a ratio of a diameter difference between an outer diameter of the flange of the upper pipe plate and an inner diameter of a lower end of the round portion is smaller than or equal to 20%.  However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the right sized diameters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 2-7, 9-11, 19-24 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 rejections mentioned above were corrected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sutton (US Patent No. 5,997,278) - ignition bar in a plate type burner
Grochowski et al (US Patent No. 4,752,213) - ignition bar in a plate type burner	Jinno et al (US Patent No. 4,737,102) - ignition bar in a plate type burner
Damon et al (US Patent No. 2,544,299) - ignition bar in a plate type burner
Fuhlhaber et al (EP0499557) - similar burner type.
Ferguson (US Patent No. 5,775,268) - smoke tube boiler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762